Citation Nr: 0424992	
Decision Date: 09/10/04    Archive Date: 09/16/04

DOCKET NO.  03-36 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.


INTRODUCTION

The veteran had active service from January 1987 to January 
1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office, which denied reopening the claim for service 
connection for bilateral hearing loss.


FINDINGS OF FACT

1.  Service connection for right ear hearing loss and service 
connection for bilateral hearing loss were denied by means of 
February 1998 and March 1999 rating decisions, respectively.  
The veteran was notified of these determinations and failed 
to perfect timely appeals.

2.  The evidence received since the March 1999 rating 
decision is cumulative and redundant of the evidence of 
record at the time of the March 1999 rating decision. 


CONCLUSIONS OF LAW

1.  The March 1999 rating decision, which denied service 
connection for bilateral hearing loss, is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 20.302(b), 20.1103 
(2003).

2.  The evidence received since the March 1999 rating 
decision, which denied service connection for bilateral 
hearing loss, is not new and material, and the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002).  
Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  The intended effect of the new regulations 
is to establish clear guidelines consistent with the intent 
of Congress regarding the timing and the scope of assistance 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
implementing regulations have been fulfilled.  The veteran 
was provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes the discussions 
in the rating decisions, the statement of the case (SOC), and 
letters sent to the veteran informed him of the information 
and evidence needed to substantiate the claim and complied 
with the VA's notification requirements.  The first 
communication, a letter from the RO dated in September 2002, 
provided the veteran with a specific explanation of the type 
of evidence necessary to substantiate his claim for service 
connection, as well as a request for evidence from the veteran 
explaining the discrepancies in his original service medical 
records and those in the service medical records supplied by 
the veteran in February 2002.  The SOC, issued in October 
2003, informed the veteran of the evidence received and 
considered in evaluating his claim and provided information 
on how to appeal the decision.  The most recent 
communication, a notification of certification of his appeal 
issued in May 2004, also informed the veteran of the evidence 
received by the RO, the evidence VA would attempt to obtain 
on his behalf, and the evidence the veteran would need to 
supply to VA.  Based on the above record, the veteran has not 
been prejudiced, as he has been given notice of all of the 
evidence needed to substantiate his claim.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  See generally Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

II.	New and Material Evidence

The veteran asserts that he developed bilateral hearing loss 
as a result of working with helicopters and aviation 
equipment and being stationed on a gun mount during service.

At the time of the March 1999 rating decision, which denied 
service connection for bilateral hearing loss, the evidence 
of record consisted of service medical records, private 
medical records, a VA audiological evaluation, and the 
veteran's application for benefits.
 
The veteran's entrance medical examination indicated that his 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

In a report of medical history completed and signed by the 
veteran at that time, he denied any history of "ear 
trouble" or "hearing loss."

The record reflects that the RO was unable to retrieve the 
veteran's original service medical records from the National 
Personnel Records Center.

Dr Kiener's records show that in October 1996, the veteran 
presented with a right ear infection with hearing loss, which 
had lasted for two weeks.  He diagnosed the veteran with 
Eustachian tube dysfunction.  In November 1996, an audio exam 
shows the veteran was diagnosed with severe to profound 
sensorineural hearing loss in the right ear and that the left 
ear was "within normal limits."

An August 1998 VA examination report shows that the veteran 
reported deafness in his right ear since 1989.  The veteran 
reported that he had been stationed on aircraft carriers and 
was exposed to noise.  The examiner entered a diagnosis of 
hearing loss following noise exposure.

In the March 1999 rating decision, the RO denied service 
connection for bilateral hearing loss stating that the 
evidence did not show hearing loss in service, manifestations 
of sensorineural hearing loss within one year following the 
veteran's discharge from service, or a nexus between the 
current hearing loss and service.  The veteran was notified 
of this determination that same month along with his 
appellate rights.  He submitted a notice of disagreement and 
a statement of the case was issued; however, the veteran did 
not perfect an appeal as to this issue.  Therefore, the March 
1999 decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 
20.1103.

As part of his present application to reopen his claim for 
service connection for bilateral hearing loss, the veteran 
has submitted photocopies of his service medical records as 
well as a private audio exam conducted in May 2003.  
Additionally, VA received the veteran's service medical 
records from the National Personnel Records Center.

The original service medical records indicate that in an 
audio exam conducted in May 1987, the veteran's pure tone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
5
LEFT
10
5
5
5
15

During an audio exam conducted two years later in May 1989, 
the veteran's pure tone thresholds, in decibels, were as 
follows:
	



HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
0
5
10
LEFT
15
10
5
10
10

At the time of the separation examination in November 1990, 
the original service medical records show that the veteran's 
pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
18
5
15
0
15
LEFT
10
10
5
0
10

The original report of medical history completed at the time 
of separation shows the veteran denied any history of "ear 
trouble" or "hearing loss."

The copy of the discharge medical examination report 
submitted by the veteran indicates that the veteran's pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
6
8
0
10
LEFT
10
10
5
0
10

The copy of the report of medical history completed at 
separation shows that he checked "yes" to a history of both 
"ear trouble" and "hearing loss."  Additionally, it shows 
that the examiner noted the veteran could not hear well in 
his right ear.

Pursuant to 38 U.S.C.A. § 7105(c), if the veteran fails to 
file a notice of disagreement to a VA action or 
determination, that action or determination is then 
considered final and will not be reopened or allowed.  
However, 38 U.S.C.A. § 5108 provides that "if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  
Therefore, once a rating decision has been issued, absent the 
submission of new and material evidence, the claim cannot be 
reopened or readjudicated by VA.  38 U.S.C.A. § 5108, 
7105(c); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

New evidence is defined as existing evidence not previously 
submitted to agency decision-makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened.  38 C.F.R. § 
3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, when 
the evidence submitted is inherently incredible, that 
presumption will not apply.  See Kates v. Brown, 5 Vet. App. 
93, 95 (1993); Cuevas v. Principi, 3 Vet. App. 542, 547-48 
(1992).

The Board has reviewed the evidence submitted since the March 
1999 rating decision and finds that the veteran has not 
presented evidence since the February 1998 rating decision, 
which relates to an unestablished fact necessary to 
substantiate the claim.  See 38 C.F.R. § 3.156(a).  The 
evidence is not new and material.  The reasons follow.

The bases for the denial of service connection for bilateral 
hearing loss in March 1999 were that the veteran had not 
brought forth evidence of incurrence of hearing loss in 
service, manifestations of sensorineural hearing loss within 
one year following the veteran's discharge from service, or a 
nexus between current right ear hearing loss and service.  
Additionally, the veteran had not brought forth competent 
evidence of left ear hearing loss disability.  

While the three audio exams from service show that the 
veteran had some degree of decibel loss, they show that the 
veteran had "normal" hearing.  Hensley v. Brown, 5 Vet. 
App. 155, 157 (1993) (indicating that the threshold for 
normal hearing is from 0 to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss).  Therefore, the 
service medical records do not assist the veteran in 
reopening his claim.  

At the time of the March 1999 rating decision, the veteran 
had already established a current right ear hearing loss 
disability but had yet to prove that the disability was 
linked to his time in service.  See 38 C.F.R. § 3.303.  
Additionally, the evidence had not shown that the veteran had 
left ear hearing loss disability.  The May 2003 private audio 
exam only operates to further substantiate the veteran's 
claim of a current right ear hearing loss disability and no 
current left ear hearing loss disability and does not create 
a nexus to service.  Evidence that confirms a previously 
established fact is cumulative.  As such, the Board finds 
that this evidence is not new and material, but is rather 
cumulative and redundant and insufficient to support 
reopening the veteran's claim for service connection for 
bilateral hearing loss.  

Finally, in regard to the copies of the service medical 
records submitted by the veteran, the Board is aware that in 
determining whether new and material evidence has been 
submitted, it must presume the credibility of the evidence.  
See Justus, 3 Vet. App. at 510.  However, when the evidence 
submitted is inherently incredible, that presumption will not 
apply.  See Kates, 5 Vet. App. at 95; Cuevas, 3 Vet. App. at 
547-48.  Here, there is no question that the copies of the 
service medical records submitted by the veteran have been 
altered.  Therefore, these documents are determined to be 
inherently incredible and are accorded no value in 
determining whether the veteran has submitted new and 
material evidence.

Thus, as to the right ear, none of the evidence that the 
veteran has submitted since the March 1999 rating decision 
cures the defects of a lack of service incurrence of hearing 
loss, to include sensorineural hearing loss manifesting 
within one year following the veteran's discharge from 
service, and evidence of a nexus between the current hearing 
loss disability and service.  As to the left ear, none of the 
evidence submitted since the March 1999 rating decision cures 
the defect of a lack of evidence of a current hearing loss 
disability.

The Board has considered the veteran's assertions that 
service connection for bilateral hearing loss is warranted; 
however, they are the same arguments he made at the time of 
the March 1999 rating decision.  Thus, his arguments cannot 
constitute new and material evidence.  See Reid v. Derwinski, 
2 Vet. App. 312 (1992).  





Accordingly, for the reasons explained above, the Board has 
determined that the veteran has not submitted new and 
material evidence to reopen the claim for service connection 
for bilateral hearing loss, and the application to reopen 
such claim is denied.

ORDER
The application to reopen claim for service connection for 
bilateral hearing loss is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



